Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restrictions 
Applicant's election of invention of Group I, without traverse, in the reply filed on 07/12/2021 is acknowledged. The election encompasses Claims 1 and 3.  Applicant’s election of Compound A-0071 is also acknowledged. 
Applicant’s request for consideration of rejoining Groups III and IV with elected invention, Group I, is acknowledged. The Examiner will consider rejoining these groups if the claims under examination are found allowable.
Status of Claims
Claims 1 and 3 are presented for examination on the merits for patentability as they read upon the elected subject matter. Claims 2, and 4-33, directed to non-elected invention, are withdrawn. 
Priority
This application, 16613078, filed 11/12/2019 is a national stage entry of PCT/JP2018/018016, with an International Filing Date of 05/09/2018, and claims foreign priority to 2017-094998, filed 05/11/2017.

Information Disclosure Statement
The information disclosure statements submitted on 11/12/2019 and 12/23/2020 were filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicants Claim
Applicants claim a pyrazole-3-carboxylic acid amide of formula [I], and elects as species, A-0071, which is 1-(pyridine-3-yl)-4-[1,1,2-trifluoro-2-(trifluoromethoxy)ethoxy]-1H-pyrazole-3-carboxamide, per the instant specification [0401].

    PNG
    media_image1.png
    336
    464
    media_image1.png
    Greyscale

Figure 1. Instant Claim 1 Formula I

    PNG
    media_image2.png
    204
    437
    media_image2.png
    Greyscale

Figure 2. A-0071, name converted to structure on ChemDraw

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO 2016/027790 A1, Feb. 2, 2016; English equivalent relied upon for translation: US 2017/0260199 A1, Sep. 14, 2017, cited in the IDS submitted 11/12/2019), hereinafter Hayashi in view of Ohata et al. (US 8,802,713 B2, Aug 12, 2014), hereinafter Ohata.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hayashi teaches oxazepine compound as active ingredient in agricultural insecticidal compositions, and the method for using these compositions.  Hayashi expressly teaches the synthesis of 4-hydroxy-N-methyl-1-(pyridine-3-yl)-1H-pyrazole-3-carboxamide, having the structure in Fig. 3 below, which is used to as precursor in making species of Hayashi’s Formula I (Abstract; Examples 5 and 6).

    PNG
    media_image3.png
    150
    194
    media_image3.png
    Greyscale

Figure 3. Chemical 31

    PNG
    media_image4.png
    146
    357
    media_image4.png
    Greyscale

Figure 4. Hayashi Formula I
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
6 position. Therefore, the hydroxyl group of Hayashi renders obvious this substituent on Claim 1, but not Claim 3. The instant claim also recognizes that the R7 and R8 to independently represent a hydrogen atom, C1-C6 alkyl group, etc.  Therefore the methyl group and hydrogen on the amide in Hayashi renders obvious instant Claim 1.
Hayashi’s compound differs from the elected species, A-0071, in that i) the amide in Chemical 31 has a methyl group, and ii) Chemical 31 lacks the 1,1,2-trifluoro-2-(trifluoromethoxy)ethoxy substituent on the pyrazole. 
	Ohata is in the same field of endeavor and teaches alkoxy-substituted pyrazole as active ingredient in pesticidal compositions.  Ohata teaches the compounds having the general structure:

    PNG
    media_image5.png
    132
    227
    media_image5.png
    Greyscale

Figure 5. Ohata Formula I
	Ohata expressly teaches the preparation of compounds containing the 1,1,2-trifluoro-2-(trifluoromethoxy)ethoxy on pyrazole, including 5-acetylamino-1-(2-fluoro-4-methyl-5-(2,2,2-trifluoroethylthio)phenyl)-3-(1,1,2-trifluoro-2-(trifluoromethoxy)ethoxy)pyrazole (Example 13), and 5-acetylamino-1-(2-fluoro-4-methyl-5-(2,2,2-trifluoroethylsulfinyl)phenyl-3-1,1,2-trifluoro-2-(trifluoromethoxy)ethoxypyrazole (Example 14), and other similar compounds having 1,1,2-trifluoro-2-(trifluoromethoxy)ethoxypyrazole groups (Examples 15-18, 53-60, 66-67). 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Figure 6. Ohata, Example 14

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ohata with that of Hayashi and modify the hydroxyl group of Hayashi to incorporate 1,1,2-trifluoro-2-(trifluoromethoxy)ethoxy substituent because Ohata has shown compounds containing 1,1,2-trifluoro-2-(trifluoromethoxy)ethoxy substituent on pyrazole have pesticidal activity. There is a reasonable expectation of success because Hayashi and Ohata are both drawn to the same agricultural application of pyrazole compositions.
Regarding the difference in the amide group containing methyl instead of hydrogen, it is well established that the substitution of methyl for hydrogen and vice versa on a known compound is not a patentable modification absent unexpected or unobvious results. "Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See MPEP 2144.09. Given that instantly claimed Formula I comprehends hydrogen and C1C-6 alkyl group for R7 and R8, the substitution is expected and obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 4, 20-21, and 23 of US 8,802,713 B2, hereinafter ‘713, in view of Hayashi.
Although the claims at issue are not identical, they are not patentably distinct from each other. 


    PNG
    media_image7.png
    163
    268
    media_image7.png
    Greyscale

‘713 expressly teaches the preparation of pesticidal compounds containing the 1,1,2-trifluoro-2-(trifluoromethoxy)ethoxy on pyrazole, including 5-acetylamino-1-(2-fluoro-4-methyl-5-(2,2,2-trifluoroethylthio)phenyl)-3-(1,1,2-trifluoro-2-(trifluoromethoxy)ethoxy)pyrazole (Example 13), and 5-acetylamino-1-(2-fluoro-4-methyl-5-(2,2,2-trifluoroethylsulfinyl)phenyl-3-1,1,2-trifluoro-2-(trifluoromethoxy)ethoxypyrazole (Example 14), and other similar compounds having 1,1,2-trifluoro-2-(trifluoromethoxy)ethoxypyrazole groups (Examples 15-18, 53-60, 66-67). 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

‘713 differs with the instant claims in that it does not feature the pyridinyl ring, and instead has substituted phenyl.  Furthermore, the carboxamide on the pyrazole is attached on the nitrogen. However, ‘713 contemplates R3 being an R3a(R3b)N(C=X), wherein X is oxygen, and R3a and R3b are independently hydrogen or a C1-C6 alkyl group (Claim 1).  

‘713 contemplates the phenyl group with hydrogen atoms on R4, R5, R6, and R8.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hayashi with that of ‘713 and attach the pyridinyl group to the pyrazole in lieu of the phenyl ring. A skilled artisan would make these modifications to identify additional active herbicidal compounds that are structurally related to ‘713, and would arrive at the elected species with reasonable expectations of success because the elected species is of sufficiently close structural similarity to the compounds of ‘713 that there is a presumed expectation that such compounds possess similar properties, i.e. herbicidal activity. Therefore, one skilled in the arts would have enjoy success. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616